DEL SOLE, Judge:
This is an appeal from a judgment of sentence imposed following a jury trial. Appellant, Frank Edwards was charged with escape as a result of two incidents which occurred while he was an inmate at the Lebanon County Correctional Facility. Appellant who was a participant in the work release program was late twice in returning to the prison. Pursuant to placement in this program, Appellant signed a work release agreement in which he agreed that he would go directly to and from his place of employment according to an agreed upon travel route. On one occasion, Appellant who was to return to the prison at 12 midnight, returned six minutes late and another time he was seven minutes late. Following his conviction, he was sentenced to an additional term of 8-23 months to run at the conclusion *180of his current sentence and fined $300. Motions for a new trial/arrest of judgment were denied.
Evidence at trial established Appellant had admittedly deviated from his assigned route of travel. He had accepted a ride on two occasions in violation of the work release agreement and visited the home of a friend. On one of these occasions, Appellant confessed to drinking a small amount of beer, also a violation of the agreement. It was these deviations which twice caused Appellant to be late returning to the prison.
On appeal, Appellant first contends the trial court erred in charging the jury that placement in the work release program constitutes being in “official detention” as that term is understood in the escape statute. Appellant argues that when one is out of prison under terms of the work release program they are not in any type of detention. We can not agree. The crime and definition of escape is codified in 18 Pa.C.S. § 5121 and reads as follows:
(a) Escape.—A person commits an offense if he unlawfully removes himself from official detention or fails to return to official detention following temporary leave granted for a specific purpose or limited period.
(e) Definition.—As used in this section the phrase “official detention” means arrest, detention in any facility for custody of persons under charge or conviction of crime or alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes; ...
In Commonwealth v. Brown, 261 Pa.Super. 240, 396 A.2d 377 (1978), this court held that a prisoner’s participation in a work release program was official detention. Therefore, the trial court did not err in charging the jury that placement in a work release program constitutes being in official detention.
Having determined that Appellant was in official detention during his participation in the work release pro*181gram, we must further determine whether there was sufficient evidence to support the verdict.1 In determining whether the evidence is sufficient to support a conviction, we accept as true all the evidence, and the reasonable inferences therefrom, upon which the factfinder could have based its verdict and then ask whether that evidence, viewed in a light most favorable to the Commonwealth, was sufficient to prove guilt beyond a reasonable doubt. Commonwealth v. Crawford, 334 Pa.Super. 630, 483 A.2d 916 (1984). Appellant contends the Commonwealth failed to establish beyond a reasonable doubt that he had removed himself from official detention. We agree.
This very issue was recently addressed by a panel of this court in Commonwealth v. Hall, 402 Pa.Super. 23, 585 A.2d 1117 (1991). In that case a prisoner in the work release program was picked up by his girlfriend who was to drive him to his place of employment. Instead of proceeding directly to work, they stopped at his home for approximately one hour. This deviation was not requested and no emergency existed. Hall was charged with escape. Our court held that the conduct proscribed by the escape statute did not include Hall’s behavior because the statute requires that a prisoner intend to remove himself from official detention. The court stated that the Commonwealth failed to show that Hall intended unlawfully to remove himself from official detention; that the reasonable definition of unlawful removal in subsection (a) of the escape statute does not encompass a situation where a prisoner does not substantially deviate from a prescribed travel route, goes to work and returns to official custody as prescribed by his work release program.
We acknowledge that the present case differs from the facts in Hall in two insignificant ways. In the case sub judice, unlike the prisoner in Hall, Appellant was late in returning to the prison. Appellant also admitted to having *182consumed a small amount of alcohol. Nevertheless, in light of our decision in Hall, we find in the present case that although Appellant violated the terms of the work release agreement, conduct we by no means condone, his ill advised detour to the home of a friend, fails to rise to the level of a substantial deviation. As the majority concluded in Hall, Appellant’s violation of his work release agreement is an administrative matter. Prison officials have recourse via administrative sanctions, such as revocation of Appellant’s participation in the work release program. Therefore we hold that Appellant’s challenge to the sufficiency of the evidence has merit.
We note that we agree with the concern expressed by Judge Olszewski in his concurrence in Hall, that this decision will provide a poor precedent by inviting prisoners participating in a work release program to abuse this privilege through conduct such as that of the appellant herein. However, like Judge Olszewski, we can not conclude it was the intent of the legislature to characterize the conduct of Appellant in the instant case to constitute an escape under 18 Pa.C.S. § 5121. If conduct which amounts to less than a substantial deviation from a prescribed travel route, while a participant in a work release program, is to be characterized as a violation of the escape statute, we hold it is better left to the legislature to express this view through an amendment.
Judgment of sentence reversed, and sentence for escape is vacated. Jurisdiction is relinquished.
CIRILLO, J., files a dissenting opinion.

. Although Appellant phrased this issue as a challenge to the weight of the evidence in his brief, a reading of the argument presented clearly identifies this as a challenge to the sufficiency of the evidence.